11TH COURT OF APPEALS
                                EASTLAND, TEXAS
                                    JUDGMENT

MEI Camp Springs, LLC,                       * From the 32nd District Court
                                               of Fisher County,
                                               Trial Court No. DC2018-0026

Vs. No. 11-19-00048-CV                       * April 23, 2021

Clear Fork, Inc. and Gunn                    * Opinion by Bailey, C.J.
Oil Company,                                   (Panel consists of: Bailey, C.J.,
                                               Trotter, J., and Wright, S.C.J.,
                                               sitting by assignment)
                                               (Williams, J., not participating)

    This court has inspected the record in this cause and concludes that there is no
error in the judgment below. Therefore, in accordance with this court’s opinion,
the judgment of the trial court is in all things affirmed. The costs incurred by
reason of this appeal are taxed against MEI Camp Springs, LLC.